EXHIBIT 10.2


THIRD AMENDMENT TO
THE SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
This THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
(this “Amendment”), dated as of November 17, 2016 amends the Second Amended and
Restated Series 2010-6 Supplement (as amended prior to the date hereof, the
“Series 2010-6 Supplement”), dated as of November 5, 2013, among AVIS BUDGET
RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability company
established under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a
limited liability company established under the laws of Delaware, as
administrator (the “Administrator”), JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (the “Administrative Agent”), the
several banks set forth on Schedule I thereto as Non-Conduit Purchasers (each, a
“Non-Conduit Purchaser”), the several commercial paper conduits listed     on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(in such capacity, the “Trustee”) and as agent for the benefit of the Series
2010-6 Noteholders (in such capacity, the “Series 2010-6 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2010-6 Supplement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee, any applicable
Enhancement Provider and (x) in connection with the extension of the due date
for any repayment of principal of any Note and (y) in connection with certain
other amendments, the Required Noteholders of a Series of Notes;
WHEREAS, pursuant to Section 11.11 of the Series 2010-6 Supplement, (x) the
Series 2010-6 Supplement may be amended in accordance with Section 12.2 of the
Base Indenture and (y) the requirement contained in Section 12.2 of the Base
Indenture for consent by the Required Noteholders to the amendment of the Series
2010-6 Supplement shall be satisfied upon attaining the consent of the Requisite
Noteholders;
WHEREAS, the parties desire to amend the Series 2010-6 Supplement to, among
other things, (w) extend the Scheduled Expiration Date, (x) replace Schedule I
thereto with a new Schedule I in the form of Schedule A to this Amendment, (y)
make certain changes to comply with the Bail-In Legislation (as defined herein)
and (z) add certain other provisions regarding Anti-Corruption Laws and
Sanctions (each as defined herein);









--------------------------------------------------------------------------------



WHEREAS, ABRCF has requested the Trustee, the Series 2010-6 Agent, the
Administrator, the Administrative Agent and the Series 2010-6 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2010-6 Agent, the Administrator, the Administrative Agent and each Series 2010-6
Noteholder have agreed to, make the amendments described above as set forth
herein;
NOW, THEREFORE, it is agreed:
1.Amendment of Definitions. (a) The following defined terms, as set forth in
Article I(b) of the Series 2010-6 Supplement, are hereby amended and restated as
follows, (i) by deleting each term thereof which is lined out and (ii) by
inserting each term thereof which is double underlined:
“Non-Deferrable Draw Amount” means, with respect to any Purchaser Group as of
any Increase Date, an amount equal to the lesser of (i) the excess, if any, of
(x) 10% 20% of the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group over (y) the portion of any Increase Amounts funded by such
Purchaser Group during the preceding thirty-five (35) days pursuant to a
Non-Deferrable Increase Notice or, to the extent of any decrease pursuant to
Section 2.3(e) in the Delayed Amount set forth in a Delayed Funding Notice
delivered by such Purchaser Group, a Deferrable Increase Notice and (ii) the
excess, if any, of (x) the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group over (y) the sum of (1) the Purchaser Group Invested
Amount with respect to such Purchaser Group and (2) any unfunded Delayed Amounts
with respect to such Purchaser Group, in each case as of such Increase Date.
“Scheduled Expiry Date” means, with respect to any Purchaser Group, November 30,
2018 2017, as such date may be extended in accordance with Section 2.6(b).
(b)    Article (I)(b) of the Series 2010-6 Supplement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to ABCR or its Affiliates from time to time concerning
or relating to bribery or corruption.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b)


2



--------------------------------------------------------------------------------



any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of November 17,
2016, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.Amendment to Article XI. Article XI of the Series 2010-6 Supplement is hereby
amended by adding the following Section 11.27 thereto:


3



--------------------------------------------------------------------------------



Section 11.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Supplement, any
other Related Document or in any other agreement, arrangement or understanding
among the parties hereto or any other such parties to the Related Documents,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Supplement or any other Related Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Supplement or
any other Related Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
3.Amendment to Article VIII. (a) Section 8.1 of the Series 2010-6 Supplement is
hereby amended by adding the following clause (e) thereto:
(e)    The Administrator hereby represents and warrants to the Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser, each APA
Bank and each Non-Conduit Purchaser that it has implemented and maintains in
effect policies and procedures designed to ensure compliance by the
Administrator, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Administrator, its Subsidiaries and their respective officers and directors and
to the knowledge of the Administrator its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Administrator or any of its Subsidiaries being
designated as a Sanctioned Person. None of the Administrator, any Subsidiary or
any of their respective directors, officers or employees is a Sanctioned Person.
No use of proceeds of any Increase will directly or, knowingly, indirectly
violate Anti-Corruption Laws or applicable Sanctions.




4



--------------------------------------------------------------------------------



(b) Section 8.2 of the Series 2010-6 Supplement is hereby amended by (i)
deleting the period at the end of clause (n) thereof and inserting “; and” in
lieu thereof and (ii) adding the following clause (o) thereto:


(o)    they will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Administrator, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


4.Amendment of Schedule I. Schedule I of the Series 2010-6 Supplement is hereby
deleted in its entirety and substituted with Schedule I, as it appears in
Schedule A hereto.
5.Direction. By their signatures hereto, each of the undersigned (excluding The
Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2010-6 Agent) hereby authorize and direct the Trustee and Series 2010-6
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
6.This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Series 2010-6 Supplement.
7.This Amendment shall become effective on the date (the “2016 Extension
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2010-6 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) each Non-Conduit Purchaser and each Funding
Agent shall have received a copy of a letter, in form and substance satisfactory
to such Non-Conduit Purchaser and Funding Agent, from DBRS, and ABRCF and the
Trustee shall have received a copy of a letter from Moody’s, in each case
stating that this Amendment to the Series 2010-6 Supplement will not result in a
reduction or withdrawal of the rating (in effect immediately before the
effectiveness of this Amendment) of any outstanding Series of Notes with respect
to which it is a Rating Agency (including with respect to the Series 2010-6
Notes), (iii) each Funding Agent shall have received a letter, in form and
substance satisfactory to such Funding Agent, from each of Moody’s, Standard &
Poor’s and/or Fitch, as applicable, confirming the commercial paper rating of
the related CP Conduit Purchaser after the effectiveness of this Amendment, (iv)
all certificates and opinions of counsel required under the Base Indenture or by
the Series 2010-6 Noteholders shall have been delivered to the Trustee and the
Series 2010-6 Noteholders, as applicable, (v) the Administrative Agent shall
have received, to the extent reasonably requested by the Administrative Agent
(or by any Funding Agent or Non-Conduit Purchaser through the Administrative
Agent) from the Administrator, all documentation and other information about
ABRCF and its Affiliates required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, (vi) ABRCF shall have issued and directed the Trustee to
authenticate, and the Trustee shall have authenticated, a Series 2010-6 Note in
the name of the Funding Agent with respect to the Additional Purchaser Group in
an amount equal to the Maximum Purchaser Group Invested Amount with respect to
such Purchaser


5



--------------------------------------------------------------------------------



Group (after giving effect to the effectiveness of this Amendment), and shall
have delivered such Series 2010-6 Note to such Funding Agent, (vii) the first
amendment to the Series 2015-3 Supplement shall have been executed and delivered
by the parties thereto and all conditions precedent to the effectiveness thereof
shall have been satisfied or waived, (viii) each Purchaser Group shall have been
paid all amounts due to it pursuant to Section 9 hereof and (ix) the
Administrative Agent and each Purchaser Group shall have received payment of any
fees payable to it in connection with this Amendment.
8.Pursuant to Section 2.6(e) of the Series 2010-6 Supplement, ABRCF hereby adds
Barton Capital S.A. as an Additional CP Conduit Purchaser and Societe Generale
as the Related Additional APA Bank (together, the “Additional Purchaser Group”)
and the related Additional Funding Agent, with the applicable Maximum Purchaser
Group Invested Amount set forth on Schedule A to this Amendment. The Purchaser
Group Addition Date with respect to such additions shall be the 2016 Extension
Amendment Effective Date. By its execution hereof, (x) the Administrative Agent
consents to such additions and (y) the Administrative Agent and each other
Purchaser Group waive any advance notice requirement pursuant to Section 2.6(e)
of the Series 2010-6 Supplement in connection with such additions. The
administrative information with respect to such additional Purchaser Group is
set forth on Schedule B hereto.
9.On the 2016 Extension Amendment Effective Date, each Non-Conduit Purchaser and
each CP Conduit Purchaser and the Funding Agent and the APA Banks with respect
to such CP Conduit Purchaser shall be deemed hereby to make or accept, as
applicable, an assignment and assumption of a portion of the Series 2010-6
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) Series
2010-6 Invested Amount on the 2016 Extension Amendment Effective Date and
(y) the Commitment Percentage of such Purchaser Group on the 2016 Extension
Amendment Effective Date after giving effect to the effectiveness of this
Amendment and the changes in the Maximum Purchaser Group Invested Amounts made
hereby and in furtherance hereof. No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
10.From and after the 2016 Extension Amendment Effective Date, all references to
the Series 2010-6 Supplement shall be deemed to be references to the Series
2010-6 Supplement as amended hereby.
11.This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
12.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.




6



--------------------------------------------------------------------------------


EXHIBIT 10.2


SCHEDULE I TO SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
CP Conduit Purchaser Groups
 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
1.    
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$200,000,000
Pooled Funding Conduit Purchaser
10.5263%
2.    
Chariot Funding LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$300,000,000
LIBOR Funding Conduit Purchaser
15.7895%
3.    
Atlantic Asset Securitization LLC
Credit Agricole Corporate and Investment Bank
Credit Agricole Corporate and Investment Bank
100%
$200,000,000
Pooled Funding Conduit Purchaser
10.5263%
4.    
Versailles Assets LLC
Versailles Assets LLC
Natixis, New York Branch
100%
$100,000,000
Pooled Funding Conduit Purchaser
5.2632%
5.    
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
100%
$150,000,000
Pooled Funding Conduit Purchaser
7.8947%
6.    
Fairway Finance Company, LLC
Bank of Montreal
BMO Capital Markets Corp.
100%
$125,000,000
Pooled Funding Conduit Purchaser
6.5789%










--------------------------------------------------------------------------------



 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
7.    
Gresham Receivables (No. 28) Limited
Gresham Receivables (No. 28) Limited
Lloyds Bank plc
100%
$100,000,000
Pooled Funding Conduit Purchaser
5.2632%
8.    
Thunder Bay Funding, LLC
Royal Bank of Canada
Royal Bank of Canada
100%
$200,000,000
Pooled Funding Conduit Purchaser
10.5263%
9.    
Barton Capital S.A.
Societe Generale
Societe Generale
100%
$200,000,000
Pooled Funding Conduit Purchaser
10.5263%










--------------------------------------------------------------------------------



Non-Conduit Purchasers


 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
1.    
Bank of America, National Association
$200,000,000
10.5263%
2.    
SunTrust Bank
$125,000,000
6.5789%












--------------------------------------------------------------------------------




ADMINISTRATIVE INFORMATION FOR ADDITIONAL PURCHASER GROUP


Contact Information
Societe Generale
500 West Jackson Blvd
Suite 500
Chicago, Illinois 60661
Attention: Martin Finan, Managing Director
Robert Paschke, Funding Manager
Email: US-SEC-BARTON@SGCIB.COM
Telecopier: 312-894-6255




Account Information


Societe Generale – New York
Account Name: Barton DDA
ABA No.: 026-004-226
Account Number: 00197491
Reference: Barton Capital / AVIS – SERIES 2010-6 VFN

















































Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.


 
 
 
AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Senior Vice President and Treasurer


 
 
 







Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------





 
 
 
THE BANK OF NEW YORK MELLON
    TRUST COMPANY, N.A., as Trustee and
    Series 2010-6 Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michelle L. Brumwell
 
Name:
Michelle L. Brumwell
 
Title:
Vice President





        






Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------







 
 
 
JPMORGAN CHASE BANK, N.A., as
 
 
 
   Administrative Agent
 
 
 
 
 
By:
 
/s/ Adam J. Kimek
 
Name:
Adam J. Kimek
 
Title:
Executive Director

















Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------



AGREED, ACKNOWLEDGED AND CONSENTED:


 
 
 
LIBERTY STREET FUNDING LLC,
   as a CP Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Jill A. Russo
 
Name:
Jill A. Russo
 
Title:
Vice President





 
 
 
THE BANK OF NOVA SCOTIA
   as a Funding Agent and an APA Bank under the Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Diane Emanuel
 
Name:
Diane Emanuel






Title:
Managing Director
 
 
 




 
 
BARTON CAPITAL S.A.,
   as a CP Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Martin J. Finan
 
Name:
Martin J. Finan
 
Title:
Managing Director








 
 
 
 
 
 
SOCIETE GENERALE,
   as a Funding Agent and an APA Bank under the Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Martin J. Finan
 
Name:
Martin J. Finan
 
Title:
Managing Director







Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------



 
 
 
CHARIOT FUNDING LLC,
   as a CP Conduit Purchaser under the Series
   2010-16 Supplement




 




 
JPMorgan Chase Bank, N.A., its attorney-in-fact
 
By:
 
/s/ Adam J. Kimek
 
Name:
Adam J. Kimek
 
Title:
Executive Director




 
 
 
JPMORGAN CHASE BANK, N.A.
   as a Funding Agent under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Adam J. Kimek
 
Name:
Adam J. Kimek
 
Title:
Executive Director



 
 
 
JPMORGAN CHASE BANK, N.A.
   as an APA Bank under the Series 2010-6
   Supplement
 
 
 
 
 
By:
 
/s/ Adam J. Kimek
 
Name:
Adam J. Kimek
 
Title:
Executive Director







 






Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------



 
 
 
ATLANTIC ASSET SECURITIZATION LLC,
   as a CP Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Sam Pilcer
 
Name:
Sam Pilcer
 
 
 
 
Title:
Managing Director




 
By:
 
/s/ Roger Klepper
 
Name:
Roger Klepper
 
Title:
Managing Director



 
 
 
CREDIT AGRICOLE CORPORATE AND
   INVESTMENT BANK,
   as a Funding Agent and an APA Bank under
   the Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Sam Pilcer
 
Name:
Sam Pilcer
 
Title:
Managing Director




 
 
 
 
By:
 
/s/ Roger Klepper
 
Name:
Roger Klepper
 
Title:
Managing Director











Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
   as a Non-Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Nina C. Austin
 
Name:
Nina C. Austin
 
Title:
Director











Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------





 
 
 
THUNDER BAY FUNDING, LLC,
   as a CP Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
Royal Bank of Canada, as
 
 
   Attorney-in-fact




 
 
 
 
By:
 
/s/ Kevin P. Wilson
 
Name:
Kevin P. Wilson
 
Title:
Authorized Signatory



 
 
 
ROYAL BANK OF CANADA,
   as a Funding Agent and an APA Bank under
   the Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Kevin P. Wilson
 
Name:
Kevin P. Wilson
 
Title:
Authorized Signatory




 
 
 
 
By:
 
/s/ Austin J. Meler
 
Name:
Austin J. Meler
 
Title:
Authorized Signatory









Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------





 
 
 
VERSAILLES ASSETS LLC,
   as a CP Conduit Purchaser and an APA Bank
   under the Series 2010-6 Supplement
 
 
 
 
 
By:
Global Securitization Services, LLC its Manager
 
 
 
 
By:
 
/s/ Bernard J. Angelo
 
Name:
Bernard J. Angelo
 
Title:
Senior Vice President



 
 
 
NATIXIS, NEW YORK BRANCH,
   as a Funding Agent under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Terrance Gregersen
 
Name:
Terrence Gregersen
 
Title:
Executive Director




 
 
 
 
By:
 
/s/ Michael R. Sierko
 
Name:
Michael R. Sierko
 
Title:
Managing Director











Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------




 
 
 
VICTORY RECEIVABLES CORPORATION,
   as a CP Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ David V. DeAngelis
 
Name:
David V. DeAngelis
 
Title:
Vice President
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
   as a Funding Agent under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Nicolas Mounier
 
Name:
Nicolas Mounier
 
Title:
Director
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
   as an APA Bank under the
   Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Nicolas Mounier
 
Name:
Nicolas Mounier
 
Title:
Director







 
 
SUNTRUST BANK,
   as a Non-Conduit Purchaser under the Series
   2010-6 Supplement
 
 
 
 
 
By:
 
/s/ David Hufnagel
 
Name:
David Hufnagel
 
Title:
Vice President















Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement





--------------------------------------------------------------------------------







 
 
 
BANK OF MONTREAL,
   as an APA Bank under the
   Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Christopher L. Clark
 
Name:
Christopher L. Clark
 
Title:
Vice President



 
 
 
FAIRWAY FINANCE COMPANY, LLC,
   as a CP Conduit Purchaser under the
   Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Lori Gebron
 
Name:
Lori Gebron
 
Title:
Vice President







 
 
 
BMO CAPITAL MARKETS CORP.,
   as a Funding Agent under the
   Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ John Pappano
 
Name:
John Pappano
 
Title:
Managing Director















Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement



--------------------------------------------------------------------------------







 
 
 
GRESHAM RECEIVABLES (NO. 28) LIMITED,
   as an APA Bank under the
   Series 2010-6 Supplement




 
 
 
 
 
By:
 
/s/ Ariel Pinel
 
Name:
Ariel Pinel
 
Title:
Director



 
 
 
GRESHAM RECEIVABLES (NO. 28) LIMITED,
   as a CP Conduit Purchaser under the
   Series 2010-6 Supplement




 
 
 
 
 
By:
 
/s/ Ariel Pinel
 
Name:
Ariel Pinel
 
Title:
Director







 
 
 
LLOYDS BANK PLC,
   as a Funding Agent under the
   Series 2010-6 Supplement
 
 
 
 
 
By:
 
/s/ Jonathan Ferris
 
Name:
Jonathan Ferris
 
Title:
Director







Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement



--------------------------------------------------------------------------------





 
 
 
AVIS BUDGET CAR RENTAL, LLC,
   as Administrator
 
 
 
 
 
By:
 
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Senior Vice President and Treasurer









Signature Page to Third Amendment to the Second A&R Series 2010-6 Supplement

